QUESTION:
Is a workshop meeting of a planning and zoning commission, which meeting is for the purpose of formulating land use plans for the development of the local area, open to the public under the Sunshine Law?
SUMMARY:
A workshop meeting of a planning and zoning commission, which meeting is for the purpose of formulating land use plans for the development of the local area, is open to the public under the Sunshine Law.
The Sunshine Law, s. 286.011, F.S., states that
"All meetings of any board or commission of any state agency or authority or of any agency or authority of any county, municipal corporation or any political subdivision, except as otherwise provided in the constitution, at which official acts are to be taken are declared to be public meetings . . . ."
I am assuming that a "workshop meeting" is attended by members of the planning and zoning commission. The Florida Supreme Court has held that the Sunshine Law was intended to cover "any gathering of the members [of a board or commission] where the members deal with some matter on which foreseeable action will be taken by the board." (Emphasis supplied.) Board of Public Instruction of Broward Co. v. Doran, 224 So. 2d 693, 698 (Fla. 1969); City of Miami Beach v. Berns, 245 So. 2d 38, 40 (Fla. 1971).
Since the planning and zoning commission — an agency or authority of the county — will foreseeably take action on a local land use plan, any meeting or gathering of members where land use plans are discussed must be a public meeting under the Sunshine Law. The fact that such a meeting is not the "formal" meeting of the commission is irrelevant; the Sunshine Law covers both formal and informal meetings. City of Miami Beach v. Berns, supra. See also AGO 074-62 which held that a conference session or workshop meeting of a town council where matters are discussed on which foreseeable action will be taken by the council is under the purview of the Sunshine Law.